Case 3:21-cv-00697-MEM Document 1-11 Filed 04/15/21 Page 1 of 5
                            Case 3:21-cv-00697-MEM Document 1-11 Filed 04/15/21 Page 2 of 5




Document title: Network Solutions - New Ventures Services Corp stole my domain - NamePros
Capture URL: https://www.namepros.com/threads/network-solutions-new-ventures-services-corp-stole-my-domain.1055044/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:44:19 GMT                                                                Page 1 of 4
                            Case 3:21-cv-00697-MEM Document 1-11 Filed 04/15/21 Page 3 of 5




Document title: Network Solutions - New Ventures Services Corp stole my domain - NamePros
Capture URL: https://www.namepros.com/threads/network-solutions-new-ventures-services-corp-stole-my-domain.1055044/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:44:19 GMT                                                                Page 2 of 4
                            Case 3:21-cv-00697-MEM Document 1-11 Filed 04/15/21 Page 4 of 5




Document title: Network Solutions - New Ventures Services Corp stole my domain - NamePros
Capture URL: https://www.namepros.com/threads/network-solutions-new-ventures-services-corp-stole-my-domain.1055044/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:44:19 GMT                                                                Page 3 of 4
                            Case 3:21-cv-00697-MEM Document 1-11 Filed 04/15/21 Page 5 of 5




Document title: Network Solutions - New Ventures Services Corp stole my domain - NamePros
Capture URL: https://www.namepros.com/threads/network-solutions-new-ventures-services-corp-stole-my-domain.1055044/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:44:19 GMT                                                                Page 4 of 4
